DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the sensors defined in claim 1 can be the same sensors of claim 11 that include a camera disposed in the exterior surface of the base member since claim 1 defines the sensors as corresponding to multiple slots and configured to detect if a knife is present.
Claims 12-18 rejected by virtue of their respective dependency on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt U.S. Patent Application Publication No. 2021/0127876.

Regarding claim 2, Schmidt discloses an electronic knife holder wherein the lock is located in a housing that is coupled to a second surface (104b) of the base member (Figure 2).
Regarding claim 3, Schmidt discloses an electronic knife holder wherein the lock (206/208) is housed in the base member (Figure 2).
Regarding claim 5, Schmidt discloses an electric knife holder wherein the sensors comprise, for each of the slots, a sensor (218) disposed in the first exterior surface of the base member adjacent to a corresponding slot of the multiple slots (See Figure 2). 
Regarding claim 6, Schmidt discloses an electric knife holder wherein the sensors comprise, for each of the slots, one or more sensors (218) coupled to an interior surface (inside 103b and 104b) of the base member (See Figure 2).
Regarding claims 7-9, Schmidt discloses an electric knife holder wherein the sensors include a sensor configured to detect if a knife is present in one or more of the multiple slots by detecting when a knife having a permanent magnet coupled to the knife or embedded in the knife is brought within a detection range of the sensor (paragraph [0024]), but fails to explicitly disclose they type of sensor 
However, proximity sensors and contact sensors are considered well-known alternatives for detecting the presence or absence of objects.  Implementation of a proximity sensor of contact sensor would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention and no unexpected result would occur.
Furthermore, Hall Effect sensors where known types of proximity sensors before the filing date of the claimed invention and it would have been obvious to implement Hall Effect sensors into the knife holder of Schmidt since doing so would have yielded predictable results.  It is noted that the claimed structure of the knife does not limit the knife holder to which the claims are drawn.  
Regarding claim 10, Schmidt discloses an electric knife holder comprising a transceiver (electronically coupled to the microprocessor, wherein the microprocessor is configured to: wirelessly send data using the transceiver to a remote computing system, the data including at least one of the following: data indicating that a knife has been removed from one of the multiple slots; data indicating that a knife has been placed in one of the slots; data indicating that the lock is in a locked state; data indicating that the lock is in an unlocked state; or sensor data (paragraph [0024]), or wirelessly receive data using the transceiver from the remote computing system, the data including at least one of the following: 59ATT'Y DOCKET No.: 22888-0451001 instructions to lock the lock; instructions to unlock the lock; a request for a state of the lock; a request for data indicating a number of knives removed from the electronic knife holder; a request for data indicating the slots of the multiple slots that have knives placed in them; or a request for sensor data.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Radcliff U.S. Patent No. 11,073,352.

Radcliff discloses an electronic holder configured to receive sensor data; in response to the sensor data, turn on a camera of the electronic knife holder; capture image data using the camera; based on the image data, determine that a person in view of the camera is either unknown or is unauthorized to remove a firearm; 62ATT'Y DOCKET No.: 22888-0451001 actuate a lock that locks the firearm into the knife holder (column 6, line 63 thorough column 7, line 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement receiving sensor data; in response to the sensor data, turn on a camera of the electronic knife holder; capture image data using the camera; based on the image data, determine that a person in view of the camera is either unknown or is unauthorized to remove a knife; 62ATT'Y DOCKET No.: 22888-0451001 actuate a lock that locks the knife into the knife holder since doing so would ensure that only authorized users have access to potentially dangerous tools.
Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 12, 2022